 Case 3:20-mj-01078-SALM *SEALED* Document 1-1 Filed 12/11/20 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


AFFIDAVIT IN SUPPORT OF TWO CRIMINAL COMPLAINTS for C.M. and E.C. and
              a SEARCH WARRANT FOR AN APPLE IPHONE 5s
I, Matthew G. Hancock, being duly sworn, deposes and says:

                                        INTRODUCTION

       1.       I am an investigative or law enforcement officer of the United States within the

meaning of Section 2510(7) of Title 18, United States Code, in that I am empowered by law to

conduct investigations and to make arrests for offenses enumerated in Title 18, United States Code,

Section 2516.

       2.       I am a sworn “investigative or law enforcement officer of the United States” within

the meaning of 18 U.S.C. § 2510(7), that is, I am an officer of the United States who is empowered

by law to conduct investigations of and make arrests for the offences enumerated in 18 United

States Code, Section 2516. I have been employed as a State Trooper with the Connecticut State

Police since June of 2015, under the command of Major Jack Goncalves #008, of the Central

District Major Crime Division. I was previously a sworn member of the New Haven Police

Department on March of 2014. I am presently a sworn Task Force Officer with the Federal Bureau

of Investigation (FBI), which I have been since July of 2018. I am currently assigned to the Safe

Streets Gang Task Force Squad in the New Haven FBI Field Office, in Connecticut. I have been

the principal investigator in investigations involving narcotics and firearms trafficking, violent

gang/criminal enterprises, drug cartel trafficking organizations, and interstate theft rings.



       3.       Through my experience in law enforcement, I am familiar with, and have utilized,

a wide variety of investigative techniques, including but not limited to the development of


                                                  1
 Case 3:20-mj-01078-SALM *SEALED* Document 1-1 Filed 12/11/20 Page 2 of 18




confidential Human Sources, Title III wiretaps, source debriefings, physical surveillance, trash

pulls, controlled purchases, telephone toll record analysis, pen registers, search warrants, and arrest

warrants. As a result of my training and experience, I am familiar with federal laws. In addition, I

have executed numerous search and arrest warrants, coordinated controlled purchases of

contraband utilizing cooperating sources, conducted electronic and physical surveillance, and

debriefed cooperating sources.

       4.       I submit this affidavit in support of:

(1) applications for criminal complaints and arrests warrants for CHRISTOPHER MULKERN

    and EDWIN CORDERO JR. for violating Title 18, United States Code, Sections 371 and

    2312 and 2313 (Conspiracy and Interstate Transportation and Possession of A Stolen

    Vehicle);

(2) an application for a search warrant for an white Apple iPhone 5s with a cracked screen,

    referred to as the “Subject Phone,” which is currently in the possession of the FBI New

    Haven field office, more particularly described in Attachment A, seized by the Stratford

    Police Department on December 2, 2020, and the extraction from the Subject Phone of

    electronically stored data particularly described in Attachment B for evidence of Title 18,

    United States Code, Sections 371, 2312 and 2313 (Conspiracy and Interstate Transportation

    and Possession of Stolen Vehicles); Title 18, United States Code, Sections 922 (g) and (j)

    (Felon in Possession of Firearms / Possession of Stolen Firearms); and Title 18, United

    States Code, Section 1029 (Access Device Fraud) (collectively, the “Target Offenses)”

       5.       The facts in this affidavit come from my personal observations, my training and

experience, my conversations with other police officers, agents and task force officers, my review

of reports and video surveillance, and information obtained from other witnesses. This affidavit



                                                   2
 Case 3:20-mj-01078-SALM *SEALED* Document 1-1 Filed 12/11/20 Page 3 of 18




is intended to show merely that there is sufficient probable cause for the requested criminal

complaints and arrest warrants and requested search warrants and does not set forth all of my

knowledge about this matter.

                                    LEGAL BACKGROUND

        6.      Title 18, United States Code, Section 2312 provides in relevant part that “[w]hoever

transports in interstate or foreign commerce a motor vehicle . . . knowing the same to have been

stolen,” is guilty of a crime. Section 2313 of Title 18 provides in pertinent part that “[w]hoever

receives, possesses, conceals, stores, barters, sells, or disposes of any motor vehicle . . . which has

crossed a State or United States boundary, after being stolen, knowing the same to have been

stolen,” is guilty of a crime.

                           FACTS SUPORTING PROBABLE CAUSE

        7.      The FBI is conducting a criminal investigation of CHRISTOPHER MULKERN

and EDWIN CORDERO JR. (herein “MULKERN” and “CORDERO”), and others known and

unknown, for repeatedly stealing motor vehicles and utilizing them to travel within the State of

Connecticut and to neighboring states to steal other vehicles and the valuables inside, including

credit cards, cellular telephones, and firearms. I believe, based on the investigation as described

below, and my training and experience, that MULKERN and CORDERO frequent upper middle-

class neighborhoods, to go “car-checking” or “jigging,” defined as attempting to open the door of

a motor vehicle and, if successful, steal the vehicle and/or valuables inside. MULKERN and

CORDERO then use that stolen vehicle to continue “car-checking,” “jigging,” and theft of further

vehicles and valuables within those cars. MULKERN is a convicted felon with two 2018 and one

2019 felony convictions for Larceny in the First Degree and a 2018 conviction for Burglary in the

third degree. CORDERO does not appear to have any felony convictions but has a pending



                                                  3
    Case 3:20-mj-01078-SALM *SEALED* Document 1-1 Filed 12/11/20 Page 4 of 18




February 2019 arrest for Larceny 2, Payment Card Fraud, Auto Teller Fraud and Burglary 3, a

pending March 2019 arrest for Burglary 3 and Larceny 3, and a pending November 2019 arrest for

Burglary 3 (12 counts), in addition to pending state charges for the matters described below.

CORDERO has a non-extraditable warrant pending in the State of New York for Failure to Appear

in connection with a previous Larceny arrest in that state.

        8.     On December 1, 2020, at approximately 5:13 p.m., the Westport, Connecticut

Police Department responded to a residence on Mayflower Parkway for a report of a stolen motor

vehicle. Upon arrival, the Westport officer was met by the victim, A.R., whose identify is known

to me, 1 who reported that her vehicle was stolen from her driveway, described as a white, 2018

Porsche Panamera, bearing Connecticut registration AA86746, with Vehicle Identification

Number (VIN) WP0AA2A76JL111063 (herein referred to as the “Porsche”). A.R. explained that

she had parked her Porsche in the driveway and left the keys inside the vehicle. A.R. stated the

valuables inside the Porsche consisted of credit cards, her driver’s license, and her garage door

opener. A.R. provided video surveillance of the Porsche theft to the Westport Police, but the theft

was not clearly captured. The Westport Police entered the Porsche into the National Criminal

Information Center (“NCIC”) as a stolen vehicle.

        9.     On December 2, 2020, at approximately 12:30 a.m., Officer Effman of the

Westerly, Rhode Island Police Department was on-duty in his patrol car in the area of Airport

Road in Westerly. Officer Effman noticed a vehicle approach him with its high beams on, and

Officer Effman conducted a U-turn to position his patrol car behind the vehicle. Officer Effman

observed the vehicle stop at the next intersection and conduct a U-turn. Officer Effman described




1
 The victims of any alleged or and/or suspected crimes detailed herein will be referred to by his
or her initials but their true identity is known to me through police reports.
                                                 4
 Case 3:20-mj-01078-SALM *SEALED* Document 1-1 Filed 12/11/20 Page 5 of 18




the vehicle as a white Porsche with Connecticut registration (i.e., license plates). Officer Effman

conducted another U-turn in an attempt to follow the Porsche, however it was already out of view.

Officer Effman radioed to Westerly dispatch the description of Porsche and the last direction of its

travel.

          10.     Around the same time, Officer Torres of the Westerly, Rhode Island Police

Department was on-duty in his Westerly Patrol Vehicle in the area of Grove Avenue when he

observed the Porsche. The Porsche accelerated at a high rate of speed in what appeared to be an

attempt to evade Officer Torres. Officer Torres positioned his patrol vehicle behind the Porsche

and activated his lights and siren. The Porsche ignored Officer Torres’ signal by increasing the

speed and disregarding traffic lights and stop signs. Officer Torres radioed to dispatch his speed

of 45 M.P.H. and that the Porsche was increasing its speed. As the Porsche turned onto High

Street, another officer, Officer Turner positioned his vehicle behind the Porsche, activated his

lights and siren. Both Officer Turner and Officer Torres were behind the Porsche with their lights

and siren activated, while the Porsche continued to ignore the Officers and drive in a reckless

manner. The Porsche then crossed the Rhode Island and Connecticut border, at which time

Sergeant Johnson of the Westerly Police Department advised the officers to terminate the pursuit

of the Porsche.

          11.     At approximately 12:47 a.m., after the Westerly Police Department advised the

Stonington Police Department of the stolen Porsche, Officer Saunders (Stonington Police

Department) saw the Porsche and attempted to stop the car with his light and sirens. Officer

Saunders used the patrol vehicle’s speedometer to clock the Porsche at approximately 86 M.P.H.

and verified the registration of Connecticut AA86746, i.e., the stolen Porsche belonging to A.R.

of Westport. Due to the reckless operation of the Porsche, Officer Saunders terminated the pursuit.



                                                 5
 Case 3:20-mj-01078-SALM *SEALED* Document 1-1 Filed 12/11/20 Page 6 of 18




       12.     Officer Long of the Stonington Police Department then positioned his patrol vehicle

in a stationary position on Route 1 and observed the Porsche traveling eastbound. Officer Long

began to follow the car but did not activate his lights or sirens. Officer Long followed the Porsche

into Westerly, Rhode Island. Officer Long continued to follow the Porsche. Officer Long followed

behind the Porsche traveled south on Main Street, north onto Union Street, west onto Broad Street,

and traveled back into Stonington, Connecticut. Officer Long terminated the follow of the Porsche.

The on-duty supervisor, Sergeant Hersh, advised all units to terminate all pursuits of the Porsche.

Officer Sundman positioned his patrol cruiser on the I-95 south, exit 91 ramp. At approximately

1:08 a.m., Officer Sundman observed the Porsche travel onto I-95 south and continue south at a

high rate of speed.

       13.     Later that morning (December 2, 2020), at approximately 4:01 a.m., the Milford

Police Department was dispatched to area of Sea Flower Road for a report of a suspicious incident,

involving a white vehicle with the occupants “car-checking” various vehicles’ door handles.

Officer Rivera arrived in the area in his patrol vehicle when he observed a white Porsche Panamera

with the lights off and doors of the vehicle open. Officer Rivera observed one male run and enter

the passenger side of the Porsche, while three other males ran from the driveway of a house on

Milford Point Road. The three males entered a 2018 Dodge Challenger, started the vehicle, and

began to flee. As the Dodge fled, the vehicle struck a second vehicle, a Volkswagen sedan. Officer

Rivera observed the Porsche and Dodge flee the scene in tandem. Officer Rivera spoke A.P., the

owner of the grey 2018 Dodge Challenger (Connecticut registration AN73450), who advised his

Dodge was stolen and his Volkswagen was struck.

       14.     Later that same day, at approximately 6:47 p.m., Officer Brown of the Stratford

Police Department was on-duty when he located the Porsche traveling West on Stratford Avenue.



                                                 6
 Case 3:20-mj-01078-SALM *SEALED* Document 1-1 Filed 12/11/20 Page 7 of 18




Officer Brown was operating an unmarked patrol vehicle and began to follow the Porsche. At the

intersection of Bruce Avenue and Boston Avenue, the Porsche and Officer Brown came to a stop

at a red light, with the Porsche behind a sedan driven by a civilian. Officer Forestier of the Stratford

Police Department arrived in the area and positioned his vehicle directly behind the Porsche while

activating the lights and siren. The Porsche then rammed the sedan directly in front of it and drove

up on the sidewalk around the sedan and away from the police. The Porsche drove through the red

light at the intersection and struck a second vehicle that was driving through the intersection,

causing that car to flip onto its roof. (The passenger suffered non-life threatening injuries and the

car was damaged). With heavy damage to its own front end, the Porsche fled the scene and

continued traveling on Boston Avenue. Officer Brown rendered first aide to the accident victims

while Officer Forestier pursued the Porsche through Stratford, noting that the hood of the Porsche

was unlocked and up blocking the operator’s view. Officer Forestier notified Stratford dispatch

the Porsche was traveling at speeds up to 40 miles per hour, utilizing all lanes of the roadway.

        15.    The Porsche entered the I-95 southbound ramp and continued traveling with the

vehicle’s hood up. The Porsche got off exit 27-B in Bridgeport and eventually stopped in the

middle of the roadway directly in front of 359 Gregory Street. As the Porsche stopped, two males

(later identified as MULKERN and CORDERO) exited the vehicle and began to run towards

another vehicle that was parked and unoccupied, described as a black, 2014 Audi A4 Allroad

Premium Plus, with Connecticut registration AM65276. Officers gave verbal commands to stop

but both MULKERN and CORDERO ignored those instructions. MULKERN and CORDERO

opened the Audi doors with MULKERN in the driver’s seat and CORDERO in the front passenger

seat. MULKERN grabbed onto the steering wheel and attempted to press the “start ignition”

button, however Officer Forestier deployed his department-issued Taser. MULKERN was



                                                   7
 Case 3:20-mj-01078-SALM *SEALED* Document 1-1 Filed 12/11/20 Page 8 of 18




arrested. During a search of MULKERN incident to arrest, Officer Forestier located (2) two silver

American Express credit cards, one in the name of J.Z. and the other in the name of A.R., the

victim-owner of the Porsche.

       16.     Meanwhile, Officer Facto ran towards CORDERO, who was trying to crawl into

the operator’s seat after MULKERN was taken into custody. The officer was able to physically

pull CORDERO from the car and arrest him. During a search of CORDERO incident to arrest,

Officer Facto located the key fob to the Audi A4 inside CORDERO’s jacket pocket and a second

key fob labeled “DODGE.”

       17.     A COLLECT query of the license plate affixed to the 2014 Audi (Connecticut

AM65376),      returned   to   a   different   car,       a   2007   Audi   A3   2.0   Premium   (VIN

WAUNF78PX7A154425), registered to E.R. of Bridgeport, Connecticut. A COLLECT query of

the 2014 Audi VIN revealed that it was registered in Massachusetts with license plate 8PN811.

The owner, D.S., reported the vehicle stolen on November 27, 2020 from Old Saybrook,

Connecticut.

       18.     Officer Facto and Officer Forestier searched the stolen 2014 Audi A4 which

resulted in seizing the following evidence:

   x   Four Jeep key fobs (One Jeep fob had a dealership tag attached to VIN

       1C4HJXEG4JW101197, which is a spare key to Jeep Grand Cherokee, owed by A.C. of

       White Oak Shade, New Canaan, Connecticut);

   x   (3) Three Toyota key fobs

   x   (1) One Volkswagen key fob;

   x   (1) One Hyundai key fob;

   x   (1) One Honda key fob;


                                                      8
 Case 3:20-mj-01078-SALM *SEALED* Document 1-1 Filed 12/11/20 Page 9 of 18




   x     (1) One Mercedes key fob

   x     (1) One Land Rover key fob with dealership tag attached, VIN SALEXEEU8L2019860

         (A spare key fob to a stolen Land Rover Defender, registered to W.J. of Buena Vista

         Drive, Westport, Connecticut).

   x     One Dodge key fob

   x     (1) One grey key

   x     (1) One window punch/ hammer

   19.          Officer Brown searched the stolen Porsche Panamera which resulted in seizing

the following evidence:

   x     One white Apple IPhone 5s cellular phone (the “Subject Phone”)

   x     (1) One black and blue Samsung cellular phone

   x     (1) One black Samsung S4 cellular phone with a black case

   x     (1) One gold and silver HTC cellular phone

   x     (1) One black Samsung cellular phone with a black Otter box case

   20.          As noted above, a key fob located inside CORDERO’s jacket pocket possession

was labeled “DODGE.” Officers suspected that it belonged to the stolen vehicle described above

in connection with the auto theft in Milford on the morning of December 2, 2020. Detective

Martocchio of the Bridgeport Police Department, Auto theft Unit, located a Dodge Challenger

unoccupied in front of 112 Main Street, Bridgeport, Connecticut. Officer Fressola (Stratford Police

Department) brought the “DODGE” key fob to 112 Main Street and pressed the unlock/lock

button. The key fob unlocked and locked the Dodge Challenger.

         21.    The investigation into the origins of the other key fobs described above remains

ongoing.


                                                9
Case 3:20-mj-01078-SALM *SEALED* Document 1-1 Filed 12/11/20 Page 11 of 18




         24.    MULKERN is currently being held on a $75,000 bond by the State of Connecticut

in connection with the December 2, 2020 arrest; CORDERO posted a $30,000 bond in connection

with his arrest and is not in custody.

         25.    A.R., the owner of the stolen Porsche and one of the American Express credit cards

found on MULKERN’s person, advised there were no fraudulent charges on the American Express

card, however when she gathered the belongings from the Porsche following the arrests, missing

items from the vehicle consisted of approximately $1,500.00 and a diamond bracelet. Law

enforcement is attempting to contact the other individual whose American Express card was

seized, J.Z.

         26.    I am aware from the Meriden Police Department that CORDERO was the victim

of a shooting in that city on September 1, 2020. CORDERO was shot in the left hip in the area of

the Redroof Inn and explained to responding officers that an individual had shot him during an

attempted marijuana sale. Meriden officers located CORDERO’s Apple iPhone 5 near where they

found CORDERO. Later at Hartford Hospital, CORDERO was interviewed by Meriden officers.

He agreed to speak to the officers and signed a written “Consent to Search Form,” for his Apple

iPhone (believed to be a different device than the Subject Phone) and gave officers the passcode

for the telephone. I have reviewed an extraction report from that phone, which shows the

following:

     x    Photograph of at least one credit card in another individual’s name;

     x    Photographs of firearms, including a black Ruger with an extended magazine clip, and

          photographs of CORDERO posing with what appears to be firearms;

     x    A video taken on September 1, 2020 of CORDERO and three other individuals who all

          appear to be pointing firearms at the camera and waving them around;


                                                 11
Case 3:20-mj-01078-SALM *SEALED* Document 1-1 Filed 12/11/20 Page 12 of 18




   x   Screenshot photographs of firearm’s accessories, including “Glock 9mm air holes in

       slide,”;

   x   Screenshots of media reports with videos of home surveillance footage capturing car

       thefts, including NEST Home Security;

   x   A text message discussion with an individual identified as “HB Dionte,” who asks

       CORDERO: “How many cars y’all got? I need one ASAP rs.”;

   x   A text message discussion with an individual identified as “O” who asks CORDERO

       “Westport vibezz. Tn (tonight).”;

   x   CORDERO posting with multiple high-end cars with their doors open

   x   Photographs appearing to be “surveillance” photos of cars parked on streets including a

       black Porsche;

   x   Screen shots of maps/ driving directions to Westport and Mystic, Connecticut areas and

       Wappingers Falls, New York;

   x   Purchase receipt for a $3,300 Louis Vuitton tote;

   x   CORDERO searching through “Google” stolen vehicle news articles from Old Saybrook,

       Stamford, Greenwich, Fairfield, Stratford, Bridgeport, New Haven, Mansfield, and

       Killingly.

   x   CORDERO and “Bryan”                 5893) text discussion from August 30, 2020:

           o BRYAN: Yo what we doing

           o CORDERO: You tryn to go w chucky and Ollie??

           o BRYAN: R u going. Nigga let’s just rob niggas coming out the bank




                                             12
    Case 3:20-mj-01078-SALM *SEALED* Document 1-1 Filed 12/11/20 Page 13 of 18




               o CORDERO: We don’t got a valid v for that. We gotta v to jugg rq for another

                  one. 3

               o BRYAN: Let’s go

         27.



                    . I believe that this conversation between Bryan and CORDERO details the two

coordinating to steal more vehicle with MULKERN, along with committing other crimes.

         28.     Based on the foregoing, it appears that CORDERO regularly uses his cellular

telephone in connection with his motor vehicle theft activity by taking photographs of the cars,

engaging in text messaging discussions about stolen cars, and taking photographs of items that

may have been taken during those thefts, including credit cards and firearms. It also appears that

CORDERO uses his cellular telephone to map to locations where he is known to have stolen cars

and/or taken stolen cars, including Westport and the Mystic, Connecticut areas. Based on this

observed pattern, I believe that any phone being used by CORDERO at the time of his December

2, 2020 arrest would have a similar pattern of evidence.

         29.     The phones seized by Stratford Police Officers on December 2, 2020 were

transported back to the Stratford Police department. Of the phones seized, the white, Apple IPhone

5s, was identified EDWIN CORDERO’s phone, i.e., the Subject Phone during his consensual

interview. I am aware that on December 8, 2020, a representative of the U.S. Attorney’s office

contacted the United States District Court to make an appointment to apply for the requested search




3
 Based upon my training and experience and familiarity with this investigation, I believe that “v”
is slang for “vehicle.”
                                                13
Case 3:20-mj-01078-SALM *SEALED* Document 1-1 Filed 12/11/20 Page 14 of 18




warrant for that device. As of 12:00 noon on December 11, 2020, I understand that CORDERO

has not contacted the Stratford Police Department nor the FBI for the return of the Subject Phone.

       30.     The Subject Phone is an Apple iPhone. Your affiant is aware that iPhones enable

location services which allow Apple and third-party application and websites to gather and use

information based on the current location of the iPhone to provide a variety of location-based

services. Location services associated with the iPhone use GPS and Bluetooth (where available)

along with crowd-sourced Wi-Fi hotspot and cell tower locations to determine the device’s

approximate location. There is probable cause to believe, and I do believe, that location

information stored on the Subject Phone may reveal the location of co-conspirators, evidence,

stashed stolen vehicle locations, and a pattern of life of members of the MULKERN and

CORDERO both in Connecticut and other unknown locations.

       31.     Nature of examination.      Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Subject Phone

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose many

parts of the device to human inspection in order to determine whether it is evidence described by

the warrant.

       32.     Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement’s possession, the execution of the requested warrant does not

involve the physical intrusion onto a premises. Consequently, I submit there is reasonable cause

for the Court to authorize execution of the warrant at any time in the day or night.




                                                14
Case 3:20-mj-01078-SALM *SEALED* Document 1-1 Filed 12/11/20 Page 15 of 18




                                              CONCLUSION

        33.      Based upon the foregoing, there is probable cause to believe, and I do believe,

that MULKERN and CORDERO have committed violations of 18 U.S.C. §§ 371, 2312 and 2313

and that there is probable cause to believe that electronically stored information described herein

and in the attachment hereto is recorded on the Subject Phone and constitutes evidence, fruits

and/or instrumentalities of the Target Offenses.

        34.      Based on the foregoing, I respectfully request that this Court issue the two

requested criminal complaints/ arrest warrants and an order authorizing the search of the Subject

Phone, as more fully described in Attachment A, for the items, materials and records more

specifically identified in Attachment B.
                                                                                   Digitally signed by
                                                           HANCOCK.MATTH HANCOCK.MATTHEW.G.H45X58
                                                           EW.G.H45X58C86 C86
                                                           ____________________________
                                                                          Date: 2020.12.11 15:30:19 -05'00'


                                                           Matthew G. Hancock
                                                           Task Force Officer




        The truth of the foregoing affidavit has been attested to me by Task Force Officer Matthew

G. Hancock over the telephone this 11
                                   ______ day of December, 2020.




Sarah A. L.       Digitally signed by Sarah A. L.
                  Merriam, U.S.M.J.
Merriam, U.S.M.J. Date: 2020.12.11 16:32:39 -05'00'
___________________________________
SARAH A.L. MERRIAM
UNITED STATES MAGISTRATE JUDGE




                                                      15
Case 3:20-mj-01078-SALM *SEALED* Document 1-1 Filed 12/11/20 Page 16 of 18




                                     ATTACHMENT A

                                  Property to Be Searched

       The property to be searched is the following item, which is presently located at the FBI

New Haven Field Office:

       One White iPhone 5s with cracked screen seized by Stratford Police on December 2,

2020, herein referred to as the “Subject Phone”




                                              16
Case 3:20-mj-01078-SALM *SEALED* Document 1-1 Filed 12/11/20 Page 17 of 18




                                      ATTACHMENT B

                                 Particular Items to Be Seized

       All records on the Subject Phone described in Attachment A that relate to violations of 18

U.S.C. §371(Conspiracy); 18 U.S.C. §922(g)(1)(Felon in Possession of a Firearm), 18 U.S.C. §

922(j)(Possession of a Stolen Firearm); 18 U.S.C. §§ 2312 and 2313 (Interstate Transportation and

Possession of Stolen Vehicles); and 18 U.S.C. § 1029 (Access Device Fraud) (collectively, the

“TARGET OFFENSES”) since September 1, 2020 to December 2, 2020, including:

   1. All records, including photographs, concerning the purchase, sale, use, trade, transfer or

       possession of any firearms (including parts or materials), ammunition, and motor vehicles;

   2. All communications, including text messages and emails, concerning the purchase, sale,

       use, trade, transfer or possession of any firearms (including parts or materials),

       ammunition, and motor vehicles;

   3. All communications concerning the possession and/or use of any credit cards;

   4. The telephone number, ESN number, IMEI number, other identifying number, serial

       number, and SIM card number of the Subject Phone;

   5. All records which tend to demonstrate ownership and use of the Subject Phone, and

       identification bearing the name or photograph of any person, telephone books, address

       books, date books, calendars, personal files, and photographs of persons contained in the

       Subject Phone;

   6. Descriptions of time, date, locations, items, or events showing or tending to show the

       commission of, or connecting or tending to connect a person to, the above-described

       crimes;

   7. GPS coordinates, waypoints, destinations, addresses, and location search parameters

       associated with GPS navigation software;

                                               17
Case 3:20-mj-01078-SALM *SEALED* Document 1-1 Filed 12/11/20 Page 18 of 18




  8. Saved searches, locations, and route history in the memory of the Subject Phone;

  9. Internet browsing history, to include, internet searches in the memory of the Subject Phone;

     and

  10. Images and videos in the memory of the Subject Phone.




                                              18
